Citation Nr: 1147208	
Decision Date: 12/29/11    Archive Date: 01/09/12

DOCKET NO.  08-32 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial rating greater than 10 percent for plantar fasciitis and heel spur of the left foot, status post fasciectomy, to include entitlement to an extension of a temporary total disability evaluation due to surgical convalescence and special monthly compensation pursuant to 38 U.S.C.A. § 1114(s) beyond April 30, 2008, and entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1976 to July 1979, November 1990 to October 1991, January 2003 to July 2004, and July 2004 to August 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which granted service connection for plantar fasciitis and heel spur of the left foot, status post fasciectomy, and assigned a noncompensable rating, effective August 28, 2006, and a temporary 100 percent disability rating due to surgical treatment necessitating convalescence from May 23, 2007, to June 30, 2007.  A second rating decision, dated July 2008, increased the Veteran's initial disability rating to 10 percent disabling and assigned a temporary 100 percent disability rating due to surgical treatment necessitating convalescence from March 26, 2008, to April 30, 2008.  

In August 2008, the Nashville RO issued a third rating decision which denied entitlement to an extension of a temporary total evaluation due to surgical convalescence and continued the 10 percent disability rating assigned in the July 2008 rating decision, effective May 1, 2008.  Finally, in October 2008, the Nashville RO issued a fourth rating decision which found clear and unmistakable error in the August 2008 rating decision due to failure to consider the applicability of special monthly compensation pursuant to 38 U.S.C.A. § 1114(s) (West 2002 & Supp. 2011) and 38 C.F.R. § 3.350(i) (2011) and, therefore, granted entitlement to special monthly compensation from March 26, 2008, to April 30, 2008.

The Veteran filed notice of disagreement with the December 2007 rating decision in January 2008, and the RO issued a statement of the case (SOC) in July 2008.  Although the Veteran did not file a formal appeal until October 2008, the Board finds that his August 2008 statement specifically referencing and expressing disagreement with the July 2008 SOC satisfies the substantive appeal requirements under 38 U.S.C.A. § 7105(d)(3).  See Rivera v. Shinseki, 654 F.3d 1377, 1381 (Fed. Cir. 2011) (holding that 38 U.S.C.A. § 7105(d)(3) does not impose a particular format or degree of specificity for the Veteran's appeal; VA operates under a duty to read the documents that a claimant has submitted liberally and sympathetically in deciding if the claimant has sufficiently alleged an error of fact or law).

In a July 2008 rating decision, the RO granted service connection for bilateral hearing loss and tinnitus.  The grant of service connection for those disorders is a complete grant of the benefits sought on appeal with regard to those issues such that they are no longer before the Board. 

The remaining issue before the Board has been recharacterized on the title page in accordance with the July 2008 rating decision granting an initial 10 percent disability rating for the Veteran's service-connected plantar fasciitis and heel spur of the left foot, status post fasciectomy; the Veteran's contention, submitted in a September 2008 statement, that his temporary total rating should be extended beyond April 30, 2008, due to continuing post-surgical convalescence and his inability to return to work; the October 2008 rating decision granting special monthly compensation from March 28, 2008, to April 30, 2008.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  Specifically, the Board finds that an additional VA examination is warranted in order to assess the current severity of the Veteran's service-connected plantar fasciitis and heel spur of the left foot, status post fasciectomy.

The medical evidence of record shows that the Veteran underwent a left open plantar fasciectomy on March 2008, after steroid injections, phonoparesis, physical therapy, taping, and orthotics failed to provide lasting relief of his symptoms.  The Veteran's last VA examination of his left foot was in October 2007.  Subsequently, in a September 2008 statement and October 2008 formal appeal, the Veteran asserted that his condition has deteriorated since the March 2008 surgery.  He contends that, as of that date, he was still unable to return to work due to his inability to put any weight on his left foot.  

VA's duty to assist includes the conduct of a thorough and comprehensive VA examination.  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  Thus, the Board finds that a more contemporaneous VA examination is needed in order to assess the current severity of the Veteran's service- connected plantar fasciitis and heel spur of the left foot, status post fasciectomy.

Furthermore, the Veteran's September 2008 statement and October 2008 formal appeal, raised the issue of entitlement to a total disability rating based on individual unemployability (TDIU) as a component of his claim for an initial higher rating for his service-connected plantar fasciitis and heel spur of the left foot, status post fasciectomy.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Since entitlement to a TDIU is part of the Veteran's increased rating claim, the proper remedy here is for the Board to remand, rather than refer, the TDIU component of the increased rating issue to the agency of original jurisdiction (AOJ) for proper development and adjudication.

Therefore, the RO/AMC should send a VCAA notice letter for the TDIU claim.  This letter should notify the Veteran and his representative of any information or lay or medical evidence not previously provided that is necessary to substantiate a TDIU claim.  The notice should also indicate what information or evidence should be provided by the Veteran and what information or evidence VA will attempt to obtain on the Veteran's behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).

Lastly, an effort should be made to obtain any additional VA treatment records for the Veteran showing treatment for his left foot, dated since September 2008.  
38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(3).  In particular, the RO/AMC should ensure that the report from the magnetic resonance imaging (MRI) ordered at the Veteran's September 2008 podiatry follow-up appointment is associated with the claims folder.

Accordingly, the case is REMANDED for the following action:

1.  Send a VCAA notice letter notifying the Veteran and his representative of any information or lay or medical evidence not previously provided that is necessary to substantiate the TDIU component of the claim on appeal.  This notice must indicate what information or evidence the Veteran should provide, and of what information or evidence VA will attempt to obtain on his behalf.  See 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

2.  Make arrangements to obtain a complete copy of the Veteran's treatment records, related to his plantar fasciitis and heel spur of the left foot, status post fasciectomy, from the VA Medical Center in Mountain Home, Tennessee, dated since September 2008, to include any MRI reports.

3.  Then, schedule the Veteran for a VA podiatry examination to determine the severity of his plantar fasciitis and heel spur of the left foot, status post fasciectomy.  The claims folder should be made available to and reviewed by the examiner.  All necessary tests, including X-rays if indicated, should be performed.

The examiner is asked to make the following determinations:

(a) Identify and describe in detail all specific manifestations and residuals of the Veteran's plantar fasciitis with heel spur of the left foot, status post fasciectomy.  

(b) State whether the specific manifestations and residuals of the Veteran's plantar fasciitis with heel spur of the left foot, status post fasciectomy, could be described as (i) severe, (ii) moderately severe, or (iii) moderate.

(c) Determine whether the Veteran has any pes planus of the left foot due to his service-connected plantar fasciitis with heel spur, status post fasciectomy.  If so, determine whether the resulting flat foot is (i) pronounced, with marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, and is not improved by orthopedic shoes or appliances; (ii) severe, with objective evidence of marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use, indication of swelling on use, and characteristic callosities, (iii) moderate, with the weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the feet, or (iv) mild, with symptoms relieved by a built-up shoe or arch support.

(d) Determine whether the Veteran has any pes cavus of the left foot due to his service-connected plantar fasciitis with heel spur, status post fasciectomy.  If so, determine whether the resulting claw foot exhibits (i) marked contraction of the plantar fascia with dropped forefoot, hammer toes on all toes, very painful callosities, and marked varus deformity; (ii) all toes tending toward dorsiflexion, limitation of dorsiflexion at ankle to a right angle, shortened plantar fascia, and marked tenderness under the metatarsal heads; (iii) the great toe dorsiflexed with some limitation of dorsiflexion at the ankle and definite tenderness under the metatarsal heads, or (iv) slight symptoms. 

(e) Determine whether, after April 30, 2008, the Veteran (i) required additional post-surgical convalescence; (ii) exhibited severe postoperative residuals such as incompletely healed surgical wounds; (iii) necessitated house confinement; or (iv) necessitated the use of a wheelchair or crutches, with regular weight-bearing prohibited.  If so, the examiner should state the length of time for which the Veteran was impaired as described. 

(f) Determine whether no effective function of the left foot remains other than that which would be equally well-served by a stump and use of a suitable prosthetic appliance.

(g) Determine whether it is at least as likely as not that the Veteran's service-connected disabilities (plantar fasciitis with heel spur, status post fasciectomy; posttraumatic stress disorder; diabetes mellitus, type II; bilateral degenerative joint disease of the knees with osteophytes and patellofemoral pain; tinnitus; bilateral hearing loss; hypertension; and erectile dysfunction) render him unable to secure or follow a substantially gainful occupation.

If so, state specifically whether any disability renders the Veteran unable to secure or follow a substantially gainful occupation alone, without consideration of the Veteran's other service-connected disabilities.
 
In making these determinations, consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by his nonservice-connected disabilities.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the medical evidence leading to the objective conclusions. 

4.  Review the medical examination report obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.  

5.  Finally, readjudicate the claim on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


